Citation Nr: 1813198	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 5, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1955 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for bilateral hearing loss and assigned a noncompensable rating, effective November 20, 2009.  

The June 2013 rating decision granted service connection claim for bilateral hearing loss and assigned a noncompensable rating.  

The Board remanded the claim in February 2016 for a new audiology examination.  In a June 2016 rating decision, the Veteran's rating was increased to 10 percent, effective April 5, 2016.  

In December 2016, the Board denied the Veteran's initial compensable rating claim for bilateral hearing loss prior to April 5, 2016, and in excess of 10 percent thereafter.  Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the part of the December 2016 decision which addressed an initial increased rating for bilateral hearing loss prior to April 5, 2016.  The Veteran agreed to abandon his claim to an entitlement to a rating in excess of 10 percent for bilateral hearing loss after April 5, 2016.  The Court granted the JMR in a May 2017 Order.  The issue of an initial increased rating claim for bilateral hearing loss prior to April 5, 2016, was returned to the Board for further consideration.

The Board again remanded the claim in August 2017 for development consistent with the JMR.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  




This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Prior to April 5, 2016, the competent medical evidence of record shows Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his initial noncompensable evaluation prior to April 5, 2016.  He emphasizes that he has been wearing hearing aids for seven years, has difficulty with high pitched sounds and women's voices, and does not always understand speech.  See October 2016 Appellate Brief; February 2010 and April 2016 VA examination reports.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

An audiological examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. §§ 4.85(a)   Examinations are conducted without the use of hearing aids.  Id.  The results of the testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85(b).

The Veteran was afforded a VA audiological evaluation in February 2010.  The puretone threshold values identified in the February 2010 VA examination report are as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
30
40
55
60
46.25
Left Ear
30
45
70
75
55

Speech discrimination scores were 96 percent in each ear.  That correlates, in Table VI, to a Level I hearing impairment for both ears, which results in a noncompensable rating, according in Table VII.  38 C.F.R. § 4.85.

Furthermore, as only two of the four measured thresholds in either ear exceed 55 decibels, and neither ear has a threshold at 2000 Hz greater than 70 decibels, as required to qualify as an exceptional pattern of hearing loss, the use of Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is not appropriate.  38 C.F.R. § 4.86. 

The Veteran was afforded an additional VA examination in March 2015.  However, that examiner determined that the Veteran's responses were unreliable and invalid.  Thus, the Board found that the March 2015 VA examination report is inadequate for rating purposes, as it does not contain speech recognition scores or puretone thresholds.  See 38 C.F.R. § 4.85(a) (an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  

The other evidence of record includes a November 2009 VA examination report and an August 2013 private audiometry examination.  Both reports reflect a speech discrimination test other than the Maryland CNC test was used, and thus, they are inadequate for rating purposes.  Id.   

In a September 2017 addendum medical opinion, a VA clinical audiologist concluded that the August 2013 private audiological examination was not consistent with the April 2016 VA examination report.  The examiner explained that the August 2013 private examination revealed mild to severe sensorineural hearing loss and showed word recognition scores of 68 percent in the left ear and 80 percent in the right ear using Phonetically Balanced (PB-50) word lists.  The examiner further reemphasized that a compensation and pension examination requires the Maryland CNC word list, must be conducted by a state-licensed audiologist, and cannot be compared with other word lists for rating purposes.  See 38 C.F.R. § 4.85(a).  Thus, the private examination, which was performed by a hearing aid specialist and not a state-licensed audiologist, is not consistent with the April 2016 VA examination and is not sufficient for rating purposes.    

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner, a clinical audiologist, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the February 2010 VA examination report is the most probative evidence regarding the Veteran's bilateral hearing disability prior April 5, 2016.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In addition, VA regulations specifically provide that an adequate audiological evaluation must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC list.  38 C.F.R. §4.85.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's adequate audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that prior to April 5, 2016, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 5, 2016 is denied.


____________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


